PER CURIAM.
Pursuant to a petition from the Traffic Court Review Committee, rule 6.330 of the Florida Rules of Practice and Procedure, is amended in the manner as appended to this opinion and said amendment is hereby adopted. This amendment shall be effective immediately.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and ROBERTS (Retired), JJ., concur.
RULE 6.330. ELECTION TO ATTEND TRAFFIC SCHOOL
(a) Unless a mandatory hearing is required pursuant to section 318.19 of Florida *81Statutes, or the alleged offender appears at a hearing before an official, an alleged offender may elect to attend a driver improvement school or a student traffic safety council school where such schools are available in lieu of payment of the civil penalty. The person must appear at the traffic violations bureau of the court having jurisdiction of the case to make such an election, within ten days of the date of the citation. If the person begins the driver school course, such action shall constitute an admission and a waiver of the right to a hearing. An offender may elect to attend a driver improvement school or student traffic safety council school to satisfy only one traffic infraction citation during each calendar year.
(b) An offender who is sentenced to or elects to attend a driver improvement school shall have the right to attend such school in the county of his residence, if his county has an approved driver improvement school. If his residence county does not have an approved driver improvement school, the offender shall have the right to attend an approved driver improvement school in the county closest to his county of residence that has an approved school.